Appeal from a decision of the Unemployment Insurance Appeal Board, filed February 10, 1997, which, inter alia, ruled that claimant was ineligible to receive unemployment insurance benefits because she did not have sufficient weeks of covered employment to file a valid original claim.
Claimant was employed as a part-time secretary for a hospital owned and operated by a university at which claimant was enrolled as a graduate student working toward a Master’s degree in teaching and curriculum. After her employment ended, the Unemployment Insurance Appeal Board denied claimant’s application for benefits, finding that claimant’s employment with the hospital was excluded from her base pe*937riod pursuant to Labor Law § 511 (15) and thereby rendered her ineligible to receive benefits because she did not have sufficient weeks of covered employment. As relevant here, Labor Law § 511 (15) excludes from employment “services rendered for an educational institution by a person who is enrolled and is in regular attendance as a student in such an institution”. The record reveals that claimant had sought employment at the hospital after being accepted into the university, utilized employee tuition waivers to finance her classes, left work early one day a week without pay to accommodate her class schedule and began attending school full time after her employment ended. Under these circumstances, we conclude that substantial evidence supports the Board’s decision that claimant’s primary objective was to pursue her education (see, Matter of Sukhov [Sweeney], 243 AD2d 1024, 1025; Matter of Weiss [Sweeney], 227 AD2d 708, lv denied 88 NY2d 812; Matter of Druc [Hudacs], 205 AD2d 1004). The fact that claimant’s employment was not related to her course work is not dispositive (see, Matter of Sukhov, supra, at 1024). Claimant’s remaining contentions have been reviewed and found to be without merit.
Crew III, J. P., Peters, Spain, Carpinello and GrafFeo, JJ., concur. Ordered that the decision is affirmed, without costs.